Per Curiam,
Our established practice on an appeal from the award or refusal of a preliminary injunction is to decline to consider the merits of the case, and, when it appears that there was apparently sufficient ground for the action of the court below, the status quo will not be disturbed, but will be continued to final hearing: Gemmell et al. v. Fox et al., 241 Pa. 146; Hoffman v. Howell, 242 Pa. 112; Bixler v. Swartz, 257 Pa. 300. TMs appeal comes within the rule, and it is, therefore, dismissed, at the costs of the appellants.